COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                             NO. 02-13-00234-CV


IN RE MIKE SMITH AND VAN                                            RELATORS
SHAW


                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and

request for emergency relief and is of the opinion that relief should be denied.

Accordingly, relators’ petition for writ of mandamus and request for emergency

relief are denied.

                                                   PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and MCCOY, J.

DELIVERED: July 8, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).